Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/25/2022.
In the Instant Amendment, Claim(s) 1, 4, 16-18 and 21 has/have been amended; Claim(s) 3, 5-8, 10, 20 and 22-25 has/have been cancelled; Claim(s) 1 and 16-18 is/are independent claims. Claims 1, 2, 4, 9, 11-19, 21 and 26-33 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 9 and 10), filed 5/25/2022, with respect to the claim objection and the claim rejections have been fully considered and are persuasive.  The objection and rejections of 2/25/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 9, 11-19, 21 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An operation device for performing control of a movable optical element to change an optical characteristic of an optical apparatus, the operation device comprising: wherein the first mark and the second mark indicate respective values corresponding to the same characteristic of the optical apparatus, and wherein the controller is configured to cause the display to display the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other, in combination with all the limitations recited in claim 1 and the same reasons for claims 16-18.
Claims 2, 4, 9, 11-15 depending from claim 1 are allowed for the same reasons as presented above.
Claims 19, 21 and 26-33 depending from claim 18 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696